Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14, 28, 30 and 32-34 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on November 13, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
a)	in formula (I) in claim 1, 
    PNG
    media_image1.png
    277
    234
    media_image1.png
    Greyscale
, the R1 should be changed to R1 for the sake of consistency with the definition of R1; and
b)	in claim 1, under the definition of variable Q (line 6 of the claim), a semi-colon should be added after “
    PNG
    media_image2.png
    48
    100
    media_image2.png
    Greyscale
” .
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 30 and 32-34 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of a bacterial infection caused by aerobic or anaerobic Gram-positive, or aerobic or anaerobic Gram-negative bacteria by administering to a patient an antibacterial agent with a compound of formula (I) in instant claim 1, does not reasonably provide enablement for a method for the prevention or treatment of any disease or any disorder presently known to man or that will be discovered in 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int' l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.”  In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
The nature of the invention - is a method for the prevention or treatment of any disease or any disorder presently known to man or that will be discovered in the future or the prevention or treatment of all bacterial infections by administering to a patient an antibacterial agent with a compound of formula (I) in instant claim 1.  The invention is directed toward  medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate.
The predictability or unpredictability of the art - the Law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
"[C]orrelation” as used herein refers to the relationship between in vitro and in vivo animal model assays and a disclosed or a claimed method of use ... if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate.
In light of these remarks, one of ordinary skill in the art would agree with the Court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
The amount of direction or guidance presented –

The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. MPEP § 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970)). As identified supra, the pharmaceutical art is recognized as unpredictable.
Thus, in order to support a claim for the prevention or treatment of any disease or any disorder presently known to man or that will be discovered in the future, a vast amount of evidence is required 
The presence or absence of working examples - there are no working or prophetic examples in the specification that demonstrate that the instant compounds of instant formula (I) may prevent or treat any and all diseases or disorders, as instantly claimed. 
The breadth of the claims - is not commensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the compounds of instant formula (I) may prevent or treat any or all diseases or disorders in a patient.
The quantity of experimentation necessary - generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. 
The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
Conclusion - Claims 28, 30 and 32-34 are rejected because the Wands factors suggest a conclusion that the skilled artisan would not be able to use the instant claimed invention without undue experimentation, although the level of skill for an ordinary person in the art is high. That is, due to the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to prevent or treat any disease or disorder and 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is justified here.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1, 6, 7, 9, 11, 13, 14, 28, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of variable Q, “comprising: O,” should be changed to “consisting of: O,” for proper Markush language format (line 6 of the claim).
In claim 1, under the definition of variable R3, “comprising: H,” should be changed to “consisting of: H,” for proper Markush language format (line 2 of Page 4).
In claim 1, under the definition of variable R3, “comprising: halo,” should be changed to “consisting of: halo,” for proper Markush language format (line 6 of Page 4).
In claim 1, under the definition of variables R4 and R5, “comprising: H,” should be changed to 
In claim 1, under the definition of variables R4 and R5, an “and” should be added after “-(CH2)d-heteroaryl,” for proper Markush language format (line 11 of Page 4).
In claim 1, under the definition of variables R4 and R5, “comprising: halo,” should be changed to “consisting of: halo,” for proper Markush language format (line 13 of Page 4).
In claim 1, under the definition of variable R6, “comprising: H,” should be changed to “consisting of: H,” for proper Markush language format (line 15 of Page 4).
In claim 1, under the definition of variable R7, “comprising: H,” should be changed to “consisting of: H,” for proper Markush language format (line 16 of Page 4).
In claim 1, under the definition of variable R7, the phrase “cycloalkyl and aryl,” should be changed to 7 variable (line 17 of Page 4).
In claim 6, under the definition of variable R3, “comprising: halo,” should be changed to “consisting of: halo,” for proper Markush language format (line 3 of the claim).
In claim 6, under the definition of variable R3, “comprising: halo,” should be changed to “consisting of: halo,” for proper Markush language format (line 7 of the claim).
Regarding claims 6 and 7, the phrase "preferably", all occurrences, renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 7 lacks antecedent basis from claim 6 because R3 does not represent an aryl, phenyl, pyridyl or pyrazole in claim 6 as found in claim 7.
3 is a substituted or unsubstituted phenyl, …”.  It is not clear in claim 7 if R3 represents aryl or heterocyclyl or does R3 represent phenyl, pyridyl, ...?  Claim 7 should be re-written for the sake of clarity.
In claim 9, under the definition of variable R4, “comprising: H,” should be changed to “consisting of: H,” for proper Markush language format (line 2 of the claim).
In claim 11, under the definition of variable R5, “comprising: H,” should be changed to “consisting of: H,” for proper Markush language format (line 2 of the claim).
In claim 11, under the definition of variable R5, an “and” should be added before “C3-8 cycloalkyl” for proper Markush language format (line 3 of the claim).
In claim 11, under the definition of variable R5, “comprising: -NH2,” should be changed to “consisting of: 2,” for proper Markush language format (line 5 of the claim).
	Claim 13 lacks antecedent basis from claim 1 because some of the specie claimed in claim 13 are not embraced by claim 1.  See, for instance, the 2nd compound claimed on the last row of Page 11, 
    PNG
    media_image3.png
    229
    126
    media_image3.png
    Greyscale
 (note the definition of R5 and the possible substituents on R5) and the 1st compound claimed on the last row of Page 12, 
    PNG
    media_image4.png
    231
    157
    media_image4.png
    Greyscale
 (note the definition of R7).

Claim 13 does not conform to M.P.E.P. 608.01(m) since each claim must end with a period thereby establishing that no other subject matter is missing from the claim.
Claims 14 and 28 lack antecedent basis from claim 1 because claim 1 does not state that the compound can be in the form of a hydrate or solvate.
In claims 33 and 34, the phrase “nosocomial pneumonia (hospital-acquired/ventilator-acquired)” renders the claims indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).




The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 13, 14 and 28 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 fails to further limit claim 6 because claim 7 is broader in scope than claim 6.  In claim 6, the R3 variable does not represent an aryl, phenyl, pyridyl or pyrazole in claim 6 as found in claim 7.
Claim 13 fails to further limit claim 1 because claim 13 is broader in scope than claim 1. Some of the specie claimed in claim 13 are not embraced by claim 1.  nd compound claimed on the last row of Page 11.  
Claims 14 and 28 fail to further limit claim 1 because claims 14 and 28 are broader in scope than claim 1.  Claim 1 does not state that the compound can be in the form of a hydrate or solvate as found in claims 14 and 28.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Allowable Subject Matter
Claims 2-5, 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 10, 2022
Book XXVII, page 11